SEYMOUR, Circuit Judge, concurring.
While I join the majority opinion in most respects, and I concur in the result, I disagree with the majority’s analysis of the “indemnity” issue.
In my view, we need not address whether Seven Bar is entitled to indemnity from Piper under New Mexico law, because Piper has not “indemnified” anyone. Prior to trial, Seven Bar and O’Donnell’s estate entered into an agreement wherein Seven Bar paid the O’Donnell estate $110,000 in settlement of all claims between these two parties. However, Seven Bar conditioned its agreement to pay the $110,000 in advance on O’Donnell’s promise to return any portion of the settlement amount that was in excess of what the jury determined to be Seven Bar’s liability. The jury found Seven Bar only 10% liable and Piper 80% liable. The jury further assessed O’Donnell’s damages at $380,000. Under standard principles of comparative negligence, Piper was liable to O’Donnell for 80% of the $380,000 award, or $304,000; and Seven Bar was liable for 10% of the $380,000, or $38,000. By the terms of the settlement agreement between Seven Bar and the O’Donnell estate, Seven Bar was entitled to recover from O’Donnell the difference between the $110,000 originally paid and the $38,000 that the jury held represented Seven Bar’s liability to O’Donnell. Thus, O’Donnell owed Seven Bar $72,000. As a simple accounting measure, and nothing more, the judge below merely subtracted $72,000 from the $304,000 that Piper owed O’Donnell and ordered it paid to Seven Bar, thus eliminating the need for O’Donnell to pay Seven Bar the $72,000 directly. The judge then ordered Piper to pay the remaining $232,000 to O’Donnell. In sum, Piper paid only the total amount that the jury held it was liable for — $304,000.
Even if the settlement agreement between O’Donnell and Seven Bar had permitted O’Donnell to keep the entire $110,-000, Piper still would not have any right to pay less than its assigned liability. The most recent opinion of the New Mexico Court of Appeals that addresses New Mexico’s contribution law, Wilson v. Galt, 100 N.M. 227, 668 P.2d 1104, 22 N.M. State Bar Bulletin 842 (June 21, N.M.App.1983), makes clear that “[i]f the settling tortfeasor paid more in settlement than his apportioned share of the total damages as determined, the injured person, without reduction, would retain the benefit of the contractually made bargain .... Reduction of the recovery against nonsettling defendants by the percentage of negligence attributable to the settling defendants, as opposed to a specific dollar amount paid in settlement, would carry out the principles laid down in Claymore [v. City of Albuquerque, aff’d sub nom, Scott v. Rizzo, 96 N.M. 682, 634 P.2d 1234 (1981)], and Bartlett [v. New Mexico Welding Supply, Inc., 98 N.M. 152, 646 P.2d 579 (Ct.App.1982) ].” 100 N.M. at 227, 668 P.2d at 1104, 22 N.M. State Bar Bulletin at 845.1
*1335Accordingly, I agree with the trial court’s ultimate disposition, although for reasons different from those given by the majority.'

. Unlike the majority, I do not consider the Wilson discussion of New Mexico’s contribution law mere obiter dictum. The court of appeals in Wilson had to make clear its rationale for affirming the trial court below. The trial court had held that the plaintiff could not recover anything from a non-settling defendant, because the plaintiff had already recovered in a settlement agreement with other defendants more than the damage award. 22 N.M. State Bar Bulletin at 844. Had the court of appeals merely affirmed, it might have left the impression that New Mexico’s contribution law had remained unaffected by the recent adoption of comparative negligence principles in that state. See Claymore and Bartlett Thus, only after clarifying the law in New Mexico could the Wilson court address the settlement agree*1335ment. Indeed, the settlement agreement was dispositive of this case only because in the court’s view the law in New Mexico had changed. The Wilson decision could hardly have held the settlement agreement dispositive without some explanation why it was necessary to discuss it in the first place.